Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 1 of 39

United States District Courthouse
For the Southern District of New York

Yashua ank bey el, cv ( I Gg CV “6 3 yd
clo YASHUA ANK BEY EL Estate i seo.

)
And the family of Moors, ) FILED UNDER SEAL PURSUANT TO
~ 421 8 Ave , New York , New York , [10001] )
Claimant / Complainant )
) 31 U.S.C. § 3730 (b) (1)
Plaintiff )
COMPLAINT FOR VIOLATIONS OF
THE FALSE CLAIMS ACT
VS on
) JURY TRIAL DEMANDED = |
M aliSSa Fe rraiDla ) Beg
) S 3 . 5
Knuckles, Komoshinski, Manfro, LLP ) a es
) wo r f) x
) a. ~ +e
565 TAXTER ROAD, SUITE 590 ) ‘mn
ELMSFORD, NY 10523 ) = £
wi

 

COMPLAINT

Yashua Ank Bey El brings this qui tam action; pursuant to 31 USC § 3729 et seq,
this Complaint is to be filed in camera and under seal, and is to remain under seal fora
period of at least sixty days and shall not be served on Defendants until the Court so orders.
This suit is not based on prior public disclosure of allegations or transactions in a criminal,
civil, or administrative hearing, lawsuit or investi gation; in a Government Accountability
Office or Auditor General's report, hearing, audit, investigation; in the news media; or in
any other location as the term "publicly disclosed is defined in 31 U.S.C. § 3730, but rather
information from Realtor. In the alternative, to the extent there has been a public disclosure
unknown to Realtor, he is an original source under the aforementioned statute. As more fully set
forth in this Complaint, Yashua Ank Bey El has direct and independent knowledge of the
information on which the allegations herein are based, and witnessed directly the fraudulent
actions and representations by the Defendants against the United States, its departments or

agents. (See Exhibit A Securitization Audit and Exhibit B Affidavit)

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 2 of 39

Further, the United States Government may elect to intervene and proceed with the action within the
sixty day time frame after it receives both the Complaint and the material evidence submitted to it, and
related causes of action, on the behalf of the United States of America, against KNUCKLES,
KOMOSHINSKI, MANFRO, LLP and alleging as follows starting in the Introduction which follows

Jurisdiction and Venue.

JURISDICTION AND VENUE

This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §
1331 and 31 U.S.0 § 3732, the latter of which specifically confers jurisdiction on this Court for
actions brought pursuant to 31 U.S.C. § § 3729 and 3 73 O. Plaintiff establishes subject matter
jurisdiction under 28 U.S.C. § 3730(b). Under 31 U.S.C. § 3730 (e), there has been no statutorily

relevant public disclosure of the “allegations or transactions" in this Complaint for which

Yashua Ank Bey El is not an "origina! source," additionally Defendants and each of them may be
found in the District and transact business in this District as set forth above. Venue is proper in this
District Court pursuant to 28 U.S.C. § 1391 and 31 U.S.C. § 3732(a) because Defendants are
found, transact business, and committed the acts alleged herein and proscribed by 31 U.S.0§
3729 in this District. Defendant's actions in the categorization, underwriting and sale of mortgages
to the Entities, to the United States or its departments or agents are continuous and systematic,

and substantially occurred or continue to occur in the State of NEW YORK.

INTRODUCTION

This is a qui tam action under the False Claims Act ("FCA"), the Racketeer Influenced & Corrupt
Organization Act ("RICO"), the Freedom of Information Act ("FOIA") 5 USC § 552, the Fraud
Enforcement and Recovery Act ("FERA"), the Truth in Lending Act ("TILA"), the American Recovery

and Reinvestment Act ("ARRA"), and the Helping Families Save Their Homes Act; brought by Realtor to

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 3 of 39

recover treble damages and civil penalties under the False Claims Act, as amended, 31 U.S.C, §§ 3729
etseq. arising from fraud on the Court 18 USC § 1957, 8 USC § 1324c,, the Federal National Mortgage
Association (commonly referred to and referred to herein as "Fannie Mae"), the Generally Accepted
Accounting Principles ("GAAP") 12 USC § 183 In, Tax Fraud, the Troubled Asset Relief Program
("TARP") 12 USC Chapter 52, Federal Home Loan Mortgage Corporation (commonly referred to and

referred to herein as "Freddie Mac") the United States Department of Housing and Urban Development

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 4 of 39

("HUD"), collusion 18 Use § 371, conspiracy to defraud the United States 18 Usc §
286 and its citizens, racketeering 18 U.S.C. §§ 1961-1968 and theft by deception
18 usc § 1028 in connection with Defendants residential mortgage lending business

practices.

The aforementioned Defendants have purposely collaborated to create Mortgage
"vehicles" to exploit the ignorance of the American people concurrently utilizing
those same vehicles to take advantage of the trust of the United States Government and
exploit loopholes and weakness of the established financial system. These white
collar, civil Rico racketeering collaborations were not accidents but maliciously
manufactured, and designed for exorbitant financial gain at the expense of its
victims; with no care nor concern for the ramifications to the economy (with trillions
of dollars stolen), economic system or persons they would affect. Realtor | Yashua
Ank Bey El is a American who has first hand experience of the impact of the Defendants
fraudulent actions as a victim of foreclosure due to fraud upon the court (See Exhibit

A - Mortgage Securitization Audit and Exhibit B Affidavit).

The fraud on the court denies the public interest, thwarts the FOJA, transparency
as the requested court approval of settlements in which the Defendants resolve the
serious allegations of fraud brought against them "without admitting or denying the
allegations of the complaint. "To this end, each of the proposed consent Judgments
now presented to this court is accompanied by a formal written "consent" of the
defendant agreeing, pursuant to 17 CFR § 205.5, "not to take any action or to make or
permit to be made any public statement denying, directly or indirectly, any
allegation in the complaint or creating the impression that the complaint is without
factual basis." "This might be defensible if ali that were involved was a private
dispute between private parties. But here an agency of the United States is saying, in
effect, "Although we claim that these defendants have done terrible things, they refuse to
admit it and we do not propose to prove it, but will simply resort to gagging their right to

denv it" "The disservice to the nublic inherent in such a practice is palpable.

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 5 of 39

nolo contendere except in the most unusual circumstances and only after a recommendation
for doing so has been approved by the Assistant Attorney General responsible for the
subject matter or by the Associate Attorney General, Deputy Attorney General or the
Attorney General."); U.S. Dep't of Justice, U.S, Attorneys' Manual § 9-27.500 (2006)
("The attorney for the government should oppose the acceptance of a plea of nolo
contendere unless the Assistant Attorney General with supervisory responsibility over the
subject matter concludes that the circumstances of the case are so unusual that acceptance
of such a plea would be in the public interest."). As the great U.S. Attorney General

Herbert Brownell, Jr. stated in a 1953 departmental directive:

[A] person permitted to plead nolo contendere admits his guilt for the purpose of
imposing punishment for his acts and yet, for all other purposes, and as far as the public
is concerned, persists in his denial of wrongdoing. It is no wonder that the public regards
consent to such a plea by the Government as an admission that it has only a technica!

case at most and that the whole proceeding was just a fiasco.

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 6 of 39

See Comment, U.S. Dep't of Justice, U.S. Attorneys’ Manual § 9-27.500 (2006),

Moreover, as a practical matter, it appears that defendants who enter into consent
judgments where they formally state, with the S.E.C.Ts full consent, that they neither
admit nor deny the allegations of the complaint, thereafter have no difficulty getting the
word out that they are still denying the allegations, notwithstanding their agreement not
to "make any public statement" denying the allegations. Reacting to the equivocal press
releases issued by some defendants after such settlements, S.E.C. Commissioner Luis A.
Aguilar has expressed the "hope that this revisionist history in press releases will be a
relic of the past," but added "Tf not, it may be worth revisiting the Commission's practice
of routinely accepting settlements from defendants who agree to sanctions 'without
admitting or denying' the misconduct." See Commissioner Luis A. Aguilar, Speech by
SEC Commissioner: Setting Forth Aspirations for 2011, Address to Practicing Law

Institute's SEC Speaks in 2011 (Feb. 4, 2011)."

These calculated well executed actions of mortgage and securities fraud by the
Defendants is compounded by their fraud upon the courts; as they continue to falsify
documents make false claims against the Government (by omission and commission),
collect government funded insurance policies, move for foreclosure proceedings and if
caught agree to terms with the governing agencies while never admitting guilt, hence they
are able to continue to conduct business at usual; subsequently denying home owning
American citizens their right to due process and justice all while making the Government
and judiciary complicit and accomplices in the largest Mortgage and Securities fraud in
the history of this great country. These same settlements and consent judgments thwart the

very foundation and fabric of the FOIA, by denying full disclosure or establishing
precedent, therefore society continues to be in the dark, people are continually

loosing their homes to a fraudulent racketeering machine

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 7 of 39

ALLEGATIONS

New York State Trust Law Statutes state: Unless an asset is transferred into a
life time trust, the asset does not become trust property. ( NY Estates, Powers and

Trust Law § 7-1.18). A trustee's act that is contrary to the trust agreement is void.

(NY Estates, Powers and Trust Law § 7-2.4). If the investment trust that
ostensibly owns the mortgage obligation is a REMIC, the trustee, the QSPE, and the
other parties servicing the trust, have no legal or equitable interest in the securitized
mortgages, Therefore, any servicer (i.e. KNUCKLES, KOMOSHINSKI, MANFRO,
LLP) who alleges that they have the right, or that they have been assigned the right, to
claim that they are the agent for the holder of the note for purposes of standing to
bring an action of foreclosure, are stating a legal impossibility. In light of this, by
what authority can you show that you can administer a lawful foreclosure? in order
for the investment entity to be a REMIC (in other words, in order for the entity to be
able to qualify for the single taxable event as a pass through entity), all interest in the
mortgage is supposed to be transferred forward to the certificate holders. Well, in
fact, such a transfer never occurs. Either that is the case, or the parties who state that
they have a right to foreclose on a securitized note are not being truthful when they
present themselves as the real party in interest. In any case, they cannot have it both
ways. The servicer cannot claim to hold legal and/or equitable interest in the
mortgages held in the name of an investment trust that also provides the (REMIC) pass
through tax benefit toits investors. Does the Master Servicing Agreement - made
public through its filing with the Securitiés and Exchange Commission - show that the

entity isa REMIC?

If so, the note has become unenforceable because the unnamed parties who are receiving

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 8 of 39

the pretax income from the entity are the real parties in interest, They hold the legal
and/or equitable interest in the mortgages held, but they do not have the ability to
foreclose on any one individual mortgage because the mortgages held by the REMIC
have all been bundled into one big income-producing unit, Simply stated, the vast
majority of litigants - and judges - have not been properly informed as to the true nature
of this type of transaction. This is said not to insult anyone. Quite to the contrary, this is
just to say that the true identity of the real party in interest is able to be obfuscated in the
labyrinth of the securitization scheme such that whoever steps forward claiming to be
that party and showing documentation appearing to be legitimate 1s assumed to have
standing, and there are too few knowledgeable challengers of that mistaken assumption.
So much more so in the case of the "layman" homeowner like Relator Kimmy R Cathey.
Most homeowners have no idea that the transaction being referred to as a debt and as an
obligation that they must pay or be subject to foreclosure, has actually already been paid.
And not just once! In cases where a default has been alleged, the securitized note has
likely already been satisfied (not just sold and/or assigned) four or five times over.
Securitization is a product of the genius of capitalism. As long as profits continued to
be made, all participants did very well from this creative new fimancial arrangement, and
bliss reigned supreme. Then the other shoe dropped. There is a mortgage default crisis
underway in the United States and a credit crisis caused by toxic assets in the secondary
mortgage market. Goldman Sachs estimates that, starting at the end of the last quarter
of 2008 through 2014, 13 million foreclosures will occur. The Center for Responsible
Lending, based on industry data, predicted 2.4 million foreclosures occurred in 2009, and

that there

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 9 of 39

would be a total of 9 million foreclosures between 2009 and 2012. At the end of the first
quarter of 2009, more than 2 million houses were in foreclosure, Mortgage Bankers'
Ass'n, Nat'l Delinquency Survey Q109 at 4 (2009) reporting that 3.85% of 44,979,733,
or 1.7 million, these spiraling foreclosures weaken the entire economy and devastate the
communities in which they are concentrated. According to The Subprime Lending Crisis:
The Economic Impact on Wealth, Property Values and Tax Revenues, and How We Got
Here, foreclosed home owners are projected to lose $71 billion due to foreclosure crisis,
while neighbors will lose $32 billion, and state and local governments will lose $917

million in property tax revenue.
SECURITIZATION AND TAX FRAUD

In the mortgage securitization process, collateralized securities are issued by, and
receive payments from, mortgages collected in a collateralized mortgage pool. The
collateralized mortgage pool is treated as a trust. This trust is organized as a special
purpose vehicle ("SPV") and a qualified special purpose entity ("QSPE") which receives
special tax treatment. The SPV is organized by the securitized so that the assets of the
SPV are shielded from the creditors of the securitized and the parties who manage it. This
shielding is described as making the assets "bankruptcy remote”. To avoid double
taxation of both the trust and the certificate holders, mortgages are held in Real Estate
Mortgage Investment Conduits ("REMICS"). To qualify for the single taxable event, all
interest in the mortgage is supposed to be transferred forward to the certificate holders.

The legal basis of REMICs was established by the Tax Reform Act of 1986 (100 Stat.

The principal advantage of forming a REMIC for the sale of mortgage-backed securities
2085, 26 US.C.A. §§ 47, 1042), which eliminated double taxation from these securities.

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 10 of 39

is that REMIC's are treated as pass-through vehicles for tax purposes helping avoid
double-taxation. For instance, in most mortgage-backed securitizations, the owner of a
pool of mortgage loans (usually the Sponsor or Master Servicer) sells and transfers such
loans to a QSPE, usually a trust, that is designed specifically to qualify' as a REMIC, and,
simultaneously, the QSPE issues securities that are backed by cash flows generated from
the transferred assets to investors in order to pay for the loans along with a certain return.
If the special purpose entity, or the assets transferred, qualify as a REMIC, then any
income of the QSPE is "passed through" and, therefore, not taxable until the income
reaches the holders of the REMIC, also known as beneficiaries of the REMIC trust.
Accordingly, the trustee, the QSPE, and the other parties servicing the trust, have no legal
or equitable interest in the securitized mortgages. Therefore, any servicer who alleges
that they are, or that they have the right, or have been assigned the right, to claim that
they are the agent for the holder of the note for purposes of standing to bring an action of
foreclosure, are stating a legal impossibility. Any argument containing such an allegation
would be a false assertion. Of course, that is exactly what the servicer of a securitized
mortgage that is purported to be in default claims. The same is the case when a lender
makes that same claim. The party shown as "Lender" on the mortgage note was
instrumental in the sale and issuance of the certificate to certificate holders, which means

they knew that they were not any longer the holder of the note.

The QSPE is a weak repository and is not engaged in active management of the

assets. So, a servicing agent is appointed. Moreover, all legal and equitable interest in the

Compliance with the REMIC and insulating the trust assets from creditors of third parties
mortgages are required by the REMIC to be passed through to the certificate holders.

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 11 of 39

(who create or service the trust) leads to unilateral restructuring of the terms and
conditions of the original note and mortgage. The above fact, and the enormous
implications of it, cannot be more emphatically stressed. A typical mortgage pool
consists of anywhere from 2,000 to 5,000 loans. This represents millions of dollars
in cash flow payments each month from a servicer (receiving payments from
borrowers) to a REMIC (QSPE) with the cash flow "passing through", tax-free, to the
trust (REMIC). Those proceeds are not taxed until received as income to the investors.
Only the investors have to pay taxes on the payments of mortgage interest received.
The taxes a trust would have to pay on 30, 50, or 100 million dollars per year if this
"pass through" taxation benefit didn't exist would be substantial and it would,
subsequently, lower the value of the certificates to the investors, the true beneficiaries
of these trusts. Worse, what would be the case if a trust that was organized in February
2005 were found to have violated the REMIC guidelines outlined in the Internal
Revenue Code? At $4 million per month in cash flow, there would arise over $200
million in income that would now be considered taxable. It is worth repeating that in
order for one of these investment trusts to qualify for the "pass through" tax benefit of a

REMIC (in other words, to be able to qualify to be

able to be referred to as a REMIC), ALL LEGAL AND EQUITABLE INTEREST IN THE
MORTGAGES HELD IN' THE NAME OF THE TR UST ARE VESTED IN THE
INVESTORS, not in anyone else A TANY TIME. If legal and/or equitable interest in the
mortgages held in the name of the trust are claimed by anyone other than the
investors, those that are making those claims are either defrauding the investors, or the
homeowners & courts, or both. So, if the trust, or a servicer, or a trustee, acting on
behalf of the trust, is found to have violated the very strict REMIC guidelines (put in

place in order to

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 12 of 39

qualify as a REMIC), the "pass through" tax status of the REMIC can be revoked.
This, of course, would be the equivalent of financial Armageddon for the trust and its
investors. A REMIC can be structured as an entity (i.e., partnership, corporation, or
trust) or simply as a segregated pool of assets, so long as the entity or pool meets
certain requirements regarding the composition of assets and the nature of the
investors’ interests. No tax is imposed at the REMIC level. To qualify as a REMIC, all
of the interests in the REMIC must consist of one or more classes of "regular interests"
and a single class of "residual interests." Regular interests can be issued in the form of
debt, stock, partnership interests, or trust certificates, or any other form of securities, but must
provide the holder the unconditional right to receive a specified principal amount and

interest payments.

REMIC regular interests are treated as debt for federal tax purposes. A residual
interest ina REMIC, which is any REMIC interest other than a regular interest, is,
on the other hand, taxable as an equity interest. According to Section 860 of the
Internal Revenue Code, in order for an investment entity to qualify as a REMIC, all
steps in the "contribution" and transfer process (of the notes) must be true and
complete sales between the parties and must be accomplished within the three month
time limit from the date of "startup" of the entity. Therefore, every transfer of the
note(s) must be a true purchase and sale, and, consequently the note must be
endorsed from one entity to another. Any mortgage note/asset identified for inclusion
in an entity seeking a REMIC status must be sold into the entity within the three month
time period calculated from the official startup day of the REMIC, Before
securitization, the holder of an enforceable note has a financial responsibility for any
possible losses that may occur arising from a possible default, which means that
holder also has the authority to take steps to avoid any such losses (the right to
foreclose). Securitization, however, effectively severs any such financial responsibility

for losses from the authority to incur or avoid those losses. With securitization the

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 13 of 39

the mortgage and note unalienable. The reason is simple: once certificates have been
issued, the note cannot be transferred, sold or conveyed; at least not in the sense that
such a transfer, sale, or conveyance should be considered lawful, legal, and legitimate.
This is because the securitized note forever changes the nature of that instrument in
an irreversible way, much in the same way that individual pineapples and individual
oranges can never be extracted, in their "whole" form, from a pineapple orange
smoothie once they've been dropped in the blender and the blending takes place. It
might appear that the inability to alienate the note has no adverse consequences for the
debtor, but recent history disproves this notion. Several legislative and executive efforts
to pursue alternate dispute resolution and to provide financial relief to distressed
homeowners have been thwarted by the inability of the United States government to
buy securitized mortgages without purchasing most of the certificates issued. An SPV
cannot sell any individual mortgage because individual mortgages are not held
individually by the certificate holders; the thousands of mortgages held in the name of

the REMIC are owned

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 14 of 39

collectively by the certificate holders. Likewise, the certificate holders cannot sell the
mortgages. All the certificate holders have are the securities, each of which can be publicly
traded. The certificate holders are, in no sense, holders of any specific individual note and
have no legal or beneficial interest in any specific individual note. The certificate holders do
not each hold undivided fractional interests in a note which, added together, total 100%. The
certificate holders also are not the assignees of one or more specific installment payments made
pursuant to the note. For the certificate holder, there is no note. A certificate holder does not look to
a specific note for their investment's income payment. Instead, the certificate holder holds a
security similar to a bond with specific defined payments. The issuer of trust certificates is

selling segments of cash flow.

The Servicer, Sub servicer, or some other party (counterparty) likely made a payment to
the party who allegedly owns the purported debt obligation. This payment, if made, was intended to
cover suns that are alleged to be in default. Therefore, the party who allegedly owns the purported
debt obligation has, by virtue of that payment, not been damaged in any way. Therefore, if any sums

have thusly been paid, how is it being truthfully stated that a default has occurred?

THE FALSE CLAIMS ACT

The False Claims Act provides liability for any person (1) who "knowingly presents, or
causes to be presented, a false or fraudulent claim for payment or approval"; or Gi) who
"knowingly makes, uses, or causes to be made or used, a false record or statement material to
a false or fraudulent claim" 31 U.S.c. §3729(a)(D(A)-(B). The False Claims Act further
provides that any person who violates the Act: "is liable to the United States Government for a civil
penalty of not less than /$5,500/ and not more than [$11,000] , plus 3 times the amount of
damages which the Government sustains’ because of the act of that person... "

31 U.S.C. § 3729(a); see 28 C.F.R. § 85.3(a)(9).

 
Case 1:19-cv-07632-UA Document 2. Filed 08/13/19 Page 15 of 39

UNIFORM RESIDENTIAL MORTGAGE SATISFACTION ACT
SECTION 203. SECURED CREDITOR TO SUBMIT SATISFACTION FOR
RECORDING; LIABILITY FOR FAILURE.

(a) A secured creditor shall submit for recording a satisfaction of a security
instrument within 30 days after the creditor receives full payment or performance of the secured
obligation. If a security instrument secures a line of credit or future advances, the secured
obligation is fully performed only if, in addition to full payment, the secured creditor has
received a notification requesting the creditor to terminate the line of credit or containing a
statement sufficient to terminate the effectiveness of the provision for future advances in the

security instrument.

(b) Except as otherwise provided in Section 205, a secured creditor that is35
required to submit a satisfaction of a security instrument for recording and does not do so by the
end of the period specified in subsection (a) is liable to the landowner for any actual damages

caused by the failure, but not punitive damages..

(c) Except as otherwise provided in subsection (d) and in Section 205, a secured
creditor that is required to submit a satisfaction of a security instrument for recording and does
not do so by the end of the period specified in subsection (a) is also liable to the landowner for
[$500] and any reasonable attorney’s fees and court costs incurred if, after the expiration of the

period specified in subsection (a):

qd) the landowner gives the creditor a notification, by any method
authorized by Section 103 that provides proof of receipt, demanding that the creditor submit a

satisfaction for recording; and

(2) the creditor does not submit a satisfaction for recording within 30 days

after receipt of the notification.

(d) Subsection (c) does not apply if the secured creditor received full payment or performance of the

secured obligation before the effective date of this [act].

 
Case 1:19-cv-07632-UA Document 2. Filed 08/13/19 Page 16 of 39

(a)

(b)

(c)

(b).

(c)

Comment
Obligation to record satisfaction upon full performance, Subsection

provides that the secured creditor has an affirmative obligation to submit for recording a
satisfaction of a security instrument within 30 days after full payment or performance of the

secured obligation. If the secured creditor fails to satisfy this obligation, subsection

renders the creditor liable for actual damages caused by its failure, but not punitive damages
other than the statutory penalty authorized by subsection (c). The exercise of this remedy is

subject to the normal rules of pleading and proof.
Liability for statutory penalty and attorney’s fees. Subsection

authorizes statutory damages of [$500], and reimbursement of reasonable attorney’s fees, against
a secured creditor that fails to comply with the obligation to record a timely satisfaction of a
security instrument. 36 The landowner may recover this sum in addition to any actual damages

recoverable under subsection

This provision is conceptually similar to U.C.C. Section 9-625(e)(4), which provides for a
minimum statutory damage recovery whenever an Article 9 secured party fails to provide a
termination statement in a timely manner. Potential liability for statutory damages and attorney’s
fees (in addition to any actual damages) should provide secured creditors with appropriate
incentives to take steps to record satisfactions in a timely manner. The landowner may not

recover statutory damages and attorney's fees under subsection

unless the landowner first gives notification to the secured creditor, by a method authorized by
Section 103 that also provides proof of receipt, demanding that the secured creditor submit a
satisfaction document for recording within 30 days of the notification. The requirement for proof
of receipt serves to ensure that the notification will be given in a manner that will serve to alert
the secured creditor’s administrative staff as to the potential legal significance of the notification,
there by facilitating the creditor’s ability to respond promptly to the notification. If the
landowner fails to provide this notification, the landowner may still recover damages for any
actual loss caused by the secured creditor’s failure to record a timely satisfaction, but cannot
collect statutory damages or attorney’s fees. The landowner may not give the notification

required by subsection

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 17 of 39

These statutes would continue to apply to a lender that received full payment of a mortgage

obligation prior to the effective date of this Act but failed to record a timely satisfaction.

Servicer’s liability as “secured creditor.” In many cases, secured creditors will

delegate responsibility for servicing mortgage loans, including the responsibility to record
satisfactions of security instruments. In these cases, the Act treats the servicer as a “secured
creditor,’ and the landowner thus could hold the servicer liable under the terms of the Act. Such
delegations of authority do not automatically relieve the delegating secured creditor of its

obligations under the Act. 37

Disputes over whether full performance received. Under the Act, the secured creditor must
submit a satisfaction for recording if it has received full payment or performance of the secured
obligation. The mere existence of a dispute over the balance of the secured obligation does not
by itself toil the applicable 30-day grace periods established by this section. If the secured
creditor does not submit a satisfaction for recording within 30 days, the secured creditor

bears the risk that a court might later conclude that the landowner did in fact tender full payment
of the secured obligation and that the secured creditor should have recorded a satisfaction. See

Section 202, Comment 5, [!ustration 7.

Fees for preparing and recording satisfaction. This Act leaves undisturbed any

existing laws with respect to the secured creditor’s ability to charge a fee for the preparation and
recording of a satisfaction. Statutes in some states authorize the lender to charge a specified or
reasonable fee to cover expenses of preparation and recording, while statutes in other states

obligate the lender to provide the satisfaction without charge

Landowner entitled to damages. Under the Act, the “landowner” is the person entitled to
collect actual and/or statutory damages in the event that a secured creditor fails to record a timely
satisfaction. In this context, this means the landowner at the time of the secured creditor’s failure
to record a timely satisfaction. For example, suppose that Heinsz owns Blackacre, a home that is
subject to a mortgage held by First Bank, Heinsz selis the home to Waldman. At the closing,
Heinsz pays to First Bank the amount necessary to satisfy the balance of the mortgage debt, but
First Bank fails to record a satisfaction within the 30 days following closing. For purposes of

First Bank’s liability under this section, Waldman is the landowner.

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 18 of 39

CLAIM AND PRAYER FOR RELIEF

WHEREFORE, the Claimant / Plaintiff respectfully request that judgment be

entered in its favor and against all Defendants as follows:
1. That defendants cease and desist from violating 31 U.S.C. § 3729 et seq.;

2. That Court enters judgments against defendants in an amount equal to three
times the amount of damages the United States has sustained due to the
negligent actions of the Defendants, plus a civil penalty of not less than

$5,500 and not more than $11,000 for each violation of 31 U.S.C. § 3729;

3. That Realtor / Plaintiff is awarded his home with free and clear title due to
fraud on the court per Federal Rules of Civil Procedure 60(d)(3) which is not

time barred and intended to protect the judicial process;

4. That Plaintiff be awarded the maximum amount allowed pursuant to § 3730(d)

of the False Claims Act;

5. That Plaintiff be awarded all costs of this action, including attorney's fees,
cost, and expenses pursuant to 31 U.S.0 § 3730(d); and the cost of the
attempted sale as stated in the UNIFORM RESIDENTIAL
MORTGAGE SATISFACTION ACT 2004, $ 1,102,579.86.00

6. That the United States and Plaintiff be granted all such relief as the court

deems just and proper.

Respectfully Filed ,

By:
Yashua Ank Bey El,
clo YASHUA ANK BEY EL Estate

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 19 of 39

STATE OF NEW YORK COUNTY OF NEW YORK COUNTY

AFFIDAVIT OF TRUTH
Sworn to (or affirmed) and subscribed before me that all the

information I Yashua Ank Bel El herein is true correct and complete.

by Vashua Anke: El:
| )

is

This day of 42 of August, 2019, By

Liwafe denserre-

Notary public

My Commission Exp. (} 3 | 24/: On.

KRISTA SESSOMS
Notary Public, State of New York
No. 04SE6219517
Qualified in Kings County
Commission Expires March 29, 2022

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 20 of 39

SEE ATTACHMENTS EXHBIT A1-A39

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 21 of 39

PROOF OF SERVICE This is to certify that the within and foregoing

AFFIDAVIT OF TRUTH was deposited into the U.S. Mail for

service upon the following:

Defendants: al.

Melis, FEvarng

Knuckles, Komoshinski, Manfro, LLP

565 TAXTER ROAD, SUITE 590 )

ELMSFORD, NY 10523
CERTIFIED MAIL OR EXPRESS MAIL No.

 

’

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 22 of 39

United States District Courthouse
For the Southern District of New York

Yashua ank bey el,

clo YASHUA ANK BEY EL Estate ) “WHscellatreous Case No.
)
And the family of Moors, ) FILED UNDER SEAL PURSUANT TO
~ 421 8" Ave , New York , New York , [10001] )
Claimant / Complainant )
) 31 U.S.C. § 3730@)(1)
Plaintiff )
COMPLAINT FOR VIOLATIONS OF
THE FALSE CLAIMS ACT
\ VS
ail ) SUMMONS
meksse Fecraioq
)
Knuckles, Komoshinski, Manfro, LLP )
)
Defendants, )
565 TAXTER ROAD, SUITE 590, )
ELMSFORD, NY 10523 )

 

YOU ARE HEREBY SUMMONED and required to serve upon plaintiff(s) a verified
answer to the verified counter complaint this action within twenty days after the service
of this summons, exclusive of the day of service, or within thirty days after service is
complete if this summons is not personally delivered to you within the State of New
York. In case of your failure to answer, judgment will be taken against you by default for

the relief demanded in the counter complaint.

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 23 of 39

 

COPY CERTIFICATION BY DOCUMENT CUSTODIAN

State of New York L, EL, Yashua-AnkBey

 

(Name of custodian of original document)
}ss
County of New York hereby swear (or affirm) that the attached original of:
Affidavit of Satisfaction
(Description of original document)

is a true, correct, and complete copy of a decument in my possession.
(SEAL) El, Vas hua

(Signature of custodian of original document)

 

 

 

 

 

CHERYL ANN MABRY Subscribed and efirmed) to bef. thy
Notary Public State of New York ubscribed and sworn (or affirmed) to before me this
Registration No, 01MA6350859 v/
Kings County ah aa of h/o CPN hers IS
Certificate Filed in New York County
My Cont Expires November 21, 2027
(Notary’s Signature}
Exhibit -1 Exhibit-20 Exhibit -3

 

 

ATTENTION NOTARY: Although the information below is OPTIONAL, it could prevent fraudulent
attachment to another document.

 

THIS CERTIFICATE Title of type of document: Affidavit of Satisfaction

MUST BE ATTACHED

TO THE DOCUMENT

DESCRIBED AT THE RIGHT Number of pages s: Date of Document: 11-26-2018

 

Signer or issuing agency:

 

   

EE EH WHR EEE REE RERER ERE REE REHEARSE REREER AER IEERAR IWAN EEE AREER EAE EEE RRR EH TRE ‘

 

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 24 of 39
NOTARY’S CERTIFICATE OF SERVICE

It is hereby certified, that on the date noted below, the undersigned Notary Public mailed to:

CAMBRIIDGE HOME CAPTIAL LLC CITIMORTGAGE, INC.,
80 CUTERMILL RD STE 410 JOHN C. GERSPACH, CFO
GREAT NECK, NEW YORK, 11021 388 GREEN WICH STREET

NEW YORK, 10013

Hereinafter, “Recipient,” the documents and papers pertaining to a certain

Account No. .2004364254-3 , Notice of Pending Affidavit of Satisfaction

regarding El, Yashua as follows:

1. Notice of Pending Affidavit of Satisfaction dated on or about October 27,2018;
2. Reference copy of this Notary’s Certificate of Service (signed original on file)

by Registered or certified Mail No. 70181130000042312555 Return Receipt attached
by placing same in a postpaid envelope properly addressed to Recipient at the said address
and depositing same at an official depository under the exclusive face and custody of the
U.S. Postal Service within the State of New York.

}of S¢/20 (Seal)

 

 

CHERYL ANN MABRY
Notary Public State of New York
Registration No. 0O1MA6350859
Kings County
Certificate Filed in New York County
My Commission Expires November 21, 20.

 

 

NOTARY PUBLIC DATE

My commission expires: Ur Nielsen

I Cheryl Marbry,

  

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 25 of 39
NOTICE OF PENDING AFFIDAVIT OF SATISFACTION

I Cheryl Mabry, domiciling on the land located near 271 Cadman Plaza East Po Box 21435

Brooklyn, New York, 11202

Being dually appointed as Satisfaction Agent, acting for and with the authority of the landowner, named as heir to
the land and in conjunction with named Grantor Christopher Celestine in the Mortgage deed recorded in Kings
County Recorder’s office on Block 4456 lot 78, hereinafter referred to as the ‘Security Agreement’ service by
CitiMortgage (the “Trustee’”) 393 Montauk Ave, Brooklyn New York 11208, commonly known as 393 Montauk

Ave more specifically described as :

All That Parcel Of Land Being Known And Designated As Section 14 Lot Number 78,In Block Lettered “4456”

Beginning” Ai A Point Distant 95 Feet 10-1/4 Inches Southernly From The Corner Formed By The Intersection Of The
Nothernly Side Of Dumont Ave And The Easterly Side Of Montuak Avenue: Running Thence Easterly At Right Angles

‘To Montauk Avenue And Part Of The Distance Through A Party 100 Feet: Thence Southernly Parallel With Montauk
Avenue 41 Feet: Thence Westerly At The Right Angie To Montauk Avenue 100 Feet: To Montauk Avenue: Thence
Northernly Along The Easterly Side Of Montauk Avenue 41 Feet To The Point Or Place Of The Beginning . Fully Described
In Reel 5303 Page 0988, Recorded In Kings County Brooklyn, New York; With An Address Of 393 Montauk Ave, Brooklyn,
Ny 11208 “Herein The Property”

I have reasonable grounds to believe that the real property described in the security instrument constitutes
residential real property; and that

The CitiMortgage alleges to be a secured creditor; and that

The secured creditor has received full payment or line of credit for performance of the secured obligation;
and that

The secured instrument does not appear on the record; and therefore

I, as Satisfaction Agent, acting with authorization of the land owner, real property described in the security
instrument, intends to sign and submit for the recording for the recording an affidavit of satisfaction unless
Within 30 days of the postmarked receipt of this presentment that the secured creditor submits a satisfaction of the
security agreement for the recording; or unless

The satisfaction agent receives from the secured creditor an Affidavit of notification stating that the secured
obligation remains unsatisfied; or unless

The satisfaction agent receives from the secured creditor a notification stating that the secured creditor has

Assigned the security instrument and indentifying the name and address of the assignee

Me

 

Executed on this 27, day of October 2018

    
 

CHERY1, ANN MABRY
Notary Public State of New York
Ragistration No. 01MA6350859
Kings County
NOTICE TO AGENT IsGarttficateFitextinivew York.Caunty
My Commission Expires November 21, 2020

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 26 of 39

CERTIFICATION OF NON-RESPONSE / NON-PERFORMANCE

New York } Cheryl Mabry Notary
}ss 271 Cadman Plaza East Po Box 21435
Kings County } Brooklyn, New York, 11202

PRESENTMENT Be it known, that, the person signing below, a duly empowered Notary Public, at the request of
El, Yashua

CITIMORTGAGE, INC., ’
JOHN C, GERSPACH, CFO

388 GREENWICH STREET

NEW YORK, 10913

the time limit having elapsed for rebuttal or acceptance thereof and providing a satisfaction of mortgage, which was
not filed and a non-response / nonperformance. PROTEST Whereupon, the Notary Public signing below, for the reason
dishonor by non-response/non-performance, does publicly and solemnly certify the dishonor as against ail parties
it may concern for liability equivalent to all costs, damages and interest incurred, or hereafter incurred, by reason of
non-performance thereof and stipulations therein. NOTICE The undersigned Notary Public, certifies that on
11-26-2018 Notice(s) of Default were sent to the parties noted below by depositing in a depository of the

United States Postal Service within the State indicated herein a sealed envelope containing said Notices(s)

directed to the respective person(s) or entity(ies) at the last known corresponding address noted below:

NAME ADDRESS

CITIMORTGAGE, INC,,
JOHN C. GERSPACH, CFO
388 GREENWICH STREET
NEW YORK, 10013

   
  

 

TESTIMONY In \ I have signed my name and attached my official seal
Notary Public Insite ) b,
My commission ‘expires:
Date $$ 2o1g él, Yas a4
CERTIFICATION OF DUE PRESENTMENT OF NOTICE OF PENDING
SATHSFACTION UNDER NOTARY SEAL
Date of Presentment: October 27, 2018

Notice Presented Under Seal: COMMERCIAL AFFIDAVIT DATED OCTOBER 27, 2018 REQUEST REGARDING A
STATEMENT OF ACCOUNT DATED OCTOBER 27, 2018,

Notary’s Certification: The above-noted parties were presented notice under notary seai that certification of
non-response or default within thirty (30) days of postmark, for the Commercial
Affidavit, notice postmark and default, for the Request Regarding a Statement of Account,
pending satisfaction would comprise their acceptance of the facts set forth within these
Instruments, the time having elapsed for response thereof.

 

 

 

 

CHERYL ANN MABRY
'\—Netary Publle State-of New York
Registration No. O1MA6350859
Kings County
Certificate Filed in New York County OTICE TO AGENT IS NOTICE TO PRINCIPAL
My Commission Expires November 21, 2022

 

 

 

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 27 of 39

NOTICE OF DEFAULT

New York } Default date 11-25-2018
} ss. ’ 1
Kings County }

PRESENTMENT Be it known, that, the person signing below, a duly empowered Notary Public,
at the request the request of El, Yashua In care of Cheryl Mabry Notary
271 Cadman Plaza East Po Box 21435
Brooklyn, New York, 11202

Creditor Address CITIMORTGAGE, INC.,
JOHN C. GERSPACH, CFO
388 GREENWICH STREET
NEW YORK, 10033

did duly present on 11-26-2018 the instrument(s) notice of pending satisfaction dated 11-26-2018 to CITIMORTGAGE, INC.,

JOHN C. GERSPACH, CFO Respondent(s) did not respond; signed by Cheryl Mabry Notary REQUEST REGARDING A STATEMENT,
OF ACCOUNT: and, Commercial Affidavit the time limit having elapsed for acceptance or rebuttal thereof, which was refused
by non-performance/non-response.

 

 

PROTEST Whereupon, the Notary Public signing below, for the reason dishonor by non-performance/nonresponse,
does publicly and solemnly certify the dishonor as against all parties it may concern for default on the instrument(s),
by reason of non-performance/non-response thereof and stipulations therein.

NOTICE The undersigned Notary Public, certifies that on 11-26-2018 Notice(s) of Default were sent to “

the parties noted below by depositing in a depository of the United States Postal Service within the State indicated herein a
sealed envelope containing said Notices(s) concerning pending affidavit of satisfaction directed to the respective person(s) or
entity(ies) at the last known corresponding address noted below:

NAME ADDRESS

*

CITIMORTGAGE, INC, é { y4 S ha Qo

JOHN C. GERSPACH, CFO
388 GREENWICH.STREET
NEW YORK, 16013

TESTIMONY In testimony of the above, I have signed my name and attached my official seal

 
 
  

Nofary Public
My commission expires: 11
Date 1

 

CHERYL ANN MABRY
Notary Public State of New York
Ragistration No. O1MA6350859
Kings County
Certificate Filed in New York County
My Commission Expires November 21, 202s

 

 

 
i
oh

Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 28 of 39

WARRANTY GRANT DEED

15 U.S. Code § 16921.Administrative enforcement :

(Pub. L. 90-321, title VIIL, § 814, as added Pub, L, 95-109, Sept. 20, 1977, 91, Stat,

881; amended Pub. L. 98-443, § 9(n), Oct. 4, 1984, 98 Stat. 1708; Pub, L. 101-73, title
VIL.§ 744(n), Aug. 9, 1989, 103 Stat. 440; Pub. L. 102-242, titie Il, § 212(e), Dec. 19,
1991, 105 Stat. 2301; Pub. L, 102-550, title XVL§ 1604(a)(8), Oct. 28, 1992, 106 Stat,
4082; Pub, L, 104-88, title IT], § 316, Dec. 29, 1995, 109 Stat. 949; Pub. L. 111-203,

title X, § 1089(3), (4), July 21, 2010, 124 Stat. 2092, 2093.)

DUE NOTICE: This is a notice of tax,notice in due form...wilde v. Wilde, 2 Nev.306.

YASHUA ANK BEY EL Grantor, an unenumerated association Grandfathered via the serial
states of the union..International organization Postal Master General per -COLB registration
#156-71-310007. As Grantor/Settlor for the consideration via receipt/purchase and ownership of
the bond registered # RE U.S. 886 586 287 ,Per -HJR -192.public law 73 -10, 31 USC.5118 (d)2.
Futhermore | due herby declare all Derivatives, Securities,Employees and persons(in
Personum)that i create or manufacture,protected and enforcement via: Postal Laws, 6
U.S.Stat.739. Internal revenue, 14 U.S. Stat, 111,145,152; 14id.475,483: 18id. 167; 13id. 239, 240,305;
13 id.483. Imports, 4 U.S. Stat. 632:1 id.76. Merchant Vessels.10 U.S.Stat.720.

i hereby Transfer,Convey ,Grant and Deed private and real property to Yashua Ank Bey Et:

A living breathing flesh and blood man,owner and-Superior alliodial Bond holder as Grantee and
occupant office of the President, located on and near 393 Montauk, Avenue Brooklyn, United
States of America .free rural route:transient .

ON THIS FIFTH DAY, EIGTH MONTH,TWO ZERO, ONE NINE
Care of County New York,Nation State New York within the United States .1 /we. Ray: El) ¢
EX

nant waany = w/Wshea nk Be af’

“Registered. Ne. Os tne

   
 

" RABOES 2 By:[s]

 

 

 

Comploted - <=,

 

 

“| TeBgC
pF By Po

 

 

 

i

   

 

 

at Be ih Ballpoint or Typed :

Hons Print)

 

Sp

 

 

 

 

 

 

 

te Be Completed By Customer .

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 29 of 39

 

Print Request ID 2019080700000671 - 0001

   

     
    
  
   
 
     
  
    

e CITY ue EW
“sy © ope
wy esis cor

  

\besstee ‘BROQI
fo rs

 

AD
ota Seer
Pye Cito yp
fe origihal, docinient eC rded/in

F

Siok on as attested Py the City’ Reds on

ion j
? Z
yg

   
  

ie

    
  
   
   

Pog e

ORT A 1s he -

RGR SSS oad LMG Tbe MEST EN Arete?
~ OSE ARSENE SEUSS SS SI be

“OANA i

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 30 of 39

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event

 

 

 

 

NEW YORK,NY 10001
914-363-0828

YABEHOLDINGCOMPANYLLC@GMAIL.COM

of any conflict with the rest of the document. 124000 1800 I 003E9D90
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 3

Document ID: 2018112400018001 Document Date: ] 1-24-2018 Preparation Date: 11-28-2018

Document Type: SATISFACTION OF MORTGAGE

Document Page Count: 1

PRESENTER: RETURN TO:

YASHUA ANK BEY EL TRUST YASHUA ANK BEY EL TRUST

PO BOX 198 PO BOX 198

NEW YORK | NEW YORK

NEW YORK, NY 10001
914-363-0828
YABEHOLDINGCOMPAN YLLC@GMAIL.COM

 

 

Borough Block Lot
BROOKLYN 4456 78 Entire Lot

PROPERTY DATA

Dnit

Address
393 MONTAUK AVE

Property Type: DWELLING ONLY -4 FAMILY Air Rights

 

CREN: 2007000294896

Additional Cross References on Continuation Page

CROSS REFERENCE DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTIES
MORTGAGER/BORROWER: MORTGAGEE/LENDER;:
CHRISTOPHER CELESTINE CITIMORTGAGE
FEES AND FAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0,00 $ 0.00
Spec (Additional):| $ 0.00
TASF: 3 0.00
MTA: 8 0,00
NYCTA: 3 0.00
Additional MRT: | $ 0.00
TOTAL: $ 0.00
Recording Fee: $ 42,00
Affidavit Fee: $ 0.00
f

 

 

 

 

 
Case 1:19-cv-07632-UA

Do

men

Fil

/13/19

Page 3

39

 

 

——

 

112400018001003C9F10
P. N TE
4 paration

(CONTINUATIO
r

BP.
at

OF 3
-2018

 

G AND EN
R

1
OF MORTG

E
a

E

OR ENT
Doc nt Da
AG .

-2

 

 

CROSS RE A
CREN: 2008000399180

 

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 32 of 39
11-28-2018 AFFIDAVIT OF SATISFACTION

 

Jf Cheryl Mabry Being duly appointed Notary as Satisfaction Agent, acting for and with the authority of the landowner,
named as heir to the land and in conjunction with named Grantor Christopher Celestine.

Tam signing this Affidavit of Satisfaction to evidence full payment or performance of the obligations secured by real
property covered by the following security instrument ( the “secured instrument”) currently held by CitiMortgage (the
“secured creditor”) The Mortgage deed recorded in Kings County Recorder’s office on Block 4456 lot 78, Doc No.
2007052301603001 hereinafter referred to as the ‘Security Agreement’ service by CitiMortgage (the “Trustee”), Title of
instrument: Mortgage, Original parties to instrument: CHRISTOPHER CELESTINE and CAMBRIDGE HOME CAPITAL,
LLC Recorded in kings County, 6/7/2007, 10:53 am. In the principal sum amount of 707,400.00, Doc ID
2007052301603001, CFR No. 2007000294896, On April 30 2007, an Assignment of Mortgage to CitiMortgage from
CAMBRIDGE HOME CAPITAL, LLC with Mortgage Electronic Registrations Systems .inc as nominee for CAMBRIDGE
HOME CAPITAL, LLC to CitiMortgage in the principal sum amount of 707,400.00 and recorded in Kings County
Recorder’s office Document dated 5/5/2008 filed and recorded 10/9/2008 Doc ID No. 2008 100300334001,

CFR No. 2008000399180 for loan No. 2004364254 effective date on or before May 5, 2008. In the

COUNTY of KINGS covering the premises Known as 393 MONTAUK AVE BROOKLYN, NEW YORK, 11208

The legal description to the real properly to which this affidavit relates, is as follows:

All That Parcel Of Land Being Known And Designated As Section 14 Lot Number 78, In Block Lettered “4456”
Beginning” At A Point Distant 95 Feet 10-1/4 Inches Southemly From The Corner Formed By The Intersection Of The
Nothernly Side Of Dumont Ave And The Easterly Side Of Montuak Avenue: Running Thence Easterly At Right Angles To
Montauk Avenue And Part Of The Distance Through A Party 100 Feet: Thence Southernly Parallel With Montauk Avenue
Al Feet: Thence Westerly At The Right Angle To Montauk Avenue 100 Feet: To Montauk Avenue: Thence Northernly
Along The Easterly Side Of Montauk Avenue 41 Feet To The Point Or Place Of The Beginning . Fully Described In Reel
5303 Page 0988, Recorded In Kings County Brooklyn, New York; With An Address Of 393 Montauk Ave, Brooklyn, New
York 11208 “Herein The Property”

I have reasonable grounds to believe that: .
a. the secured creditor has received full payment or a line of credit for performance of the balance of the obligations

secured by the security instrument; and
b. the real property described in the security instrument constitutes residential real property.

With authorization of the landowner notice of intent to sign and submit the Affidavit of satisfaction has been given to the
secured creditor by certified mail article number 70181130000042312555 by method authorized by section 103 that provides
proof of receipt and that I would sign and record an affidavit of satisfaction of the security instrument if

the 30-day time allowed for response has elapsed, and there exists no evidence that the secured creditor has submitted a
satisfaction for the recording nor have I received notifi the secured obligation remains unsatisfied; and therefore
the obligations are deemed satisfied. +

Executed on this 28 day of November 2018 (

      
 

 

Chery Ann Ktabry, Satisfaction a

Acknowledgement
New York } SE

} ss.
Kings County }

This instrument was acknowledged before me this 28 day of November 2018, by EP Yashua ca
Executor, land Owner for the Estate ( or Trust-efyashuat <ocbghalf of said EstardtNiTigeel NPA ee
ae NOTARY PUP ey ‘re OF NEW YOR!

      

2

 

Qualified in Sis County

‘ N : , Kui 7
/ otary Republic, SutyotNew York My Commisaine Svniees 4-27-70

 
Ariitional GeaHeate {FFANSAEABB}UA Document 2 Filed 08/13/19 Page 33.0f.39 ae —.
Certificate of Registration — | oe a FORM TX:

~ UNITED STATES COPYRIGHT OFFICE | pee
> This Certificate issued under the seal of the Copyright REGISTRATION NUMGER
Office in accordance with title 17, United States Code, et, .
attests that registration has been made for the work : “Tkii= 52~ 386.

identified below. The information on this certificate has ey “«€
been made a part of the Copyright Office records. 7 il

& — i F

 

 
   
    
  
 

   

 

. a7,
me EFFECT VE DATE oF REGISTRATE

 

 
  

ae
> a AVE GAN Lal LASSEN oF STG
ue PREVIOUS O8 ERNATTY PITLES ¥ i
: : Af . . fe Loe Fs ai of ian
AE Bees i iV (he 2 bares 5 fy One e AMIE IMG 7, pba ty: ght: ff

, - FOBLICATION AS COR F BUTIGN thus work was pubhs d asa contnButioriéo » penodical: senal -or'collecaah wvinfornatn about the,
‘collective work in Which tne contnbutichn appeared Tithe of Collective Work ¥ ee pe :

   
 

 

 

Fpubbaheda spot Sy oT Volume ¥ ~ Namber Wo * Thane Date ¥- "Oa Figes Vo

 

    
   

  

   

  
 

Es condones ener i KOR SN OR DOMICILE
7 Dig, AmG Orne  cxizen ot p Adidzrurniad
ge RG con fn ee tenes

 

 
 
   

> Anoriynious? ~: a Mee
= Prednis? -

    
 

 

 

 

 

" ne eet ee = 7 re png ee
ery part of thus Vise ts contibuhon othe worka AGRIORS NATIONALITY OR DOMIGHE uo. was tt aE ETON CONTRRUTION To |
. wok nat was . “oO Yes . ‘Work made for Rare eT -. _. . _ a Anonymous? 2D) Yes O-No™ Moeasmaioes, .
hee ‘em OF No | . on Domucled in b - : Pseudonymous?. .O Yes q No ok: she dotwed /

 

_ vided give tre. _ NATURE OF A OF AUTHORSHIP Bnefly descnbe nature of the matenal created cz thu Taher which sopynghts is claimed , ¥

 

 

 

 

other peréod for - . sywnmiatinenaxcecearunceaniienpeecmes . .

Whoo thé work’ NAME OF AUTHOR ¥ : te “DATES OF BIRTH AND” ‘DEATH. a

», WES ODA mo, : Ca Year Born © Wp Year Died : oe
ve the apace ee . : a

for Gates of birth «=~: Was thus contnbution to the work a AUTHOR § NATIONALITY OR DOMICILE: WAS THIS AUTHOR S CONTRIBUTION TO
- SAd death bienk |. | work made'for hire?) Name of County ~~ THE WORK If the answer to ether
: €) Yes : . On _Crazen of &. — Anonymous? O Yes £ No ol these quesbors is

Mae Q No. - : a * Domuated in ———_—_Pstudonymous? “: EY Yes OQ No. a Se “

 

: NATURE OF OF AOTRORSHP Bnefly desenbe nature of the matenai created by thus’ author in which copynght 8 clamed v

  
 

 

 

: TAR Wace - Se aN OTE TERE
eaOk aun Tee oayuaeen Mere oy na
AAAS _.4 Vest: ih at onset. ao has beers publiehed. a : —— ,

7. ‘COPYRIGHT CLAIMANT(S). Name and: ad, ee
same.as the author gven in space 2 ¥.

  
   
 

 

mist be Beene teagan wD APPL Prin
pexxt fh meet
“west Hens ips DEPOSIT RECEIVED —

| ccs - Sid Agel (Nord La Se etna g ee -

   

Tu OPCS : i ‘Meal Pye

FRASER aan eee BEL erent f hb 209 (rhe a
in, *pace 2 ave: a brief statement of how the cumani(s) obtained ownership of the copynght |; E REMITTANCE NONBER AND BATE -

 

ae
“ © Sea detailed unstivctors, © Sign the forrni at ane 10

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 34 of 39

R-L48 is relatively common among 23andMe customers. 2 2 4
Taday, you share your haplogroup with all the paternal-line descendants of the 1 in

common ancestor of R-L48, including other 23andMe customers. 23andMe customers share your

haplogroup assignment.

 

 

You share a paternal-line ancestor with King Louis XVI.

  
 
 

R-M405 common ancestor
10,000 years ago

 

 

 

  

King Louis XV You

The rule of France by men of the House of Bourbon began with King Henri iV in 1589 C.E. and continued until the
beheading of his direct paternal descendant King Louis XVI in 1793. Several years ago, researchers analyzed a
mummified head and a blood-soaked cloth that they believed might belong to the two kings, and concluded that the
royal paternal line belonged to haplogroup G. In a more recent study, however, a different set of researchers tested three
living men who are direct descendants of the Bourbon kings. Their efforts revealed that the male lineage of the House of
Bourbon ts actually a branch of haplogroup R-M405, from which your paternal line also stems.

 

The Genetics of Paternal Haplogroups

The ¥Y Chromosome

Most of the DNA in your body is packaged into 23 pairs of chrornosomes, The first 22 pairs are matching, meaning that
they contain roughly the same DNA inherited from both parents. The 23rd pair is different because in men, the pair does
not match. The chromosomes in this pair are known as "sex" chromosomes and they have different names: X and Y.
Typically, women have two X chromosomes and men have one X and one ¥.

Your genetic sex is determined by which sex chromosome you inherited from your father. If you are genetically male, you
received a copy of your father's Y chromosome along with a gene known as SRY (short for sex-determining region Y) that

is important for male sexual development. If you are genetically female, you received a copy of the X chromosome from
both of your parents.

 
 

 

 

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 36 of 39

NOTICE OF SALE

SUPREME COURT COUNTY OF KINGS, CITHMORTGAGE, INC., Plaintiff, vs. CHRISTOPHER

CELESTINE, ET AL., Defendantfs),

Pursuant to a Judgment of Foreclosure and Sale duly filed on July 30, 2018 and an Order
Pursuant to CPLR 2004 Extending the Time to Set Sale, to Ratify Sale Nunc Pro Tunc filed on June
13, 2019, I, the undersigned ‘Referee will sell at public auction at the Kings County Supreme
Court, Room 224, 360 Adams Street, Brooklyn, NY on August 15, 2019 at 2:30 p.m., premises
known as 393 Montauk Avenue, Brooklyn, NY. All that certain plot, piece or parcel of land, with
the buildings and improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, Block 4456 and Lot 78. Approximate
amount of judgment is $1,102,579.86 plus interest and costs. Premises will be sold subject to
provisions of filed Judgment Index # 15792/2008.

IY

Philip Smaliman, Esq., Referee

Knuckles, Komosinski & Manfro, LLP, 565 Taxter Road, Suite 590, Elmsford, NY 10523, Attorneys
for Plaintiff

Cash will not be accepted.

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 37 of 39

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Washua takiseu El
Yasha Any Bey E

 

 

 

 

 

s &
Ss
— = *
rite the full name of each plaintiff or Cle — = —
Case No. CV W we
= IG
-against- = oc
re F a y
\elicsa Forraiola NOTICE OFMOTION = ©
Knuckles hosmoshincks, MersiyL p
Write the full name ki each defendant or respondent.

PLEASE TAKE NOTICE that DNoey4 if Ya 6 face An Key eo (.
plaintiff or defendant

na me of party who is making tht the moti
requests that the Court:

Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know

In support of this motion, I submit the following documents (check all that apply)
LO) amemorandum of law

my own declaration, affirmation, or affidavit

C1 the following additional documents

y-[3-!9

 

 

 

El Vas hue Mat Dey
Dated Signatu
Eb YaS lwo Ane Bey Prison Identification # (if incarcerated)
~ 4p Bh ave NY VY (000 /
Address city State Zip Code
A144 960- 0 64| abeholdi i. com
Telephone Number (if available) -mail Address (if available)

SDNY Rev: 5/24/2016

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 38 of 39

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Vas hua Ank ia Ed
Vashua Ank Bare estate

Fl ll in above the full name of each plamtiff or petitioner.

 

 

 

 

Case No. CV = : cn

-against- = a

MelisSa Fer cou ola 2 26

Anuckle, Kompsrinski, Marto LLD = 2
565 tater Poad Su tes40

 

Elmsford NY, (0522

Fill in above the full name of each defendant or
respondent.

 

DECLARATION +alSe Claims vidlation
iS Thee purpose of Whig declaration ic
MeliSSg “Fercaiola and Knuclles Komashings, Mario lP

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant's
Motion for Summary Judgment.”

1: ee ashua nk ey.el

, declare under penalty of perjury that the
following facts are true and correct: 2

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Melissa Ferraiola and Knuckles Komoshinst:,
Ira Com Made tale Clams aS

Unitorw\ Be LeGidential Mortgage
CgkiW@action Act and ST be~
Fully table tor all cartwae onich

Res clled iW an [here Unlarddul forcloser.
See Qtrach

ach ments -

 

Rev. 6/30/16

 
Case 1:19-cv-07632-UA Document 2 Filed 08/13/19 Page 39 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional pages and documents if necessary.

V- (3-17 E | Mkt ©

 

 

Executed on (date) Signature
/ Auk
Namé i Prison Identification # (if incarcerated)
Y) 9" We vew,Vor WY £ 1000( 3
Address uv city / State Zip Code

 

WY O-O4/ Vale alding corny lan <@ grredkeon,
Telephone Number (if available) E-mail Address (if available)

Page 2

 
